******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 OLIVER HOLMES ET AL. v. SAFECO INSURANCE
           COMPANY OF AMERICA
                (AC 37936)
                Beach, Sheldon and Gruendel, Js.*
   Argued September 15, 2016—officially released March 21, 2017

(Appeal from Superior Court, judicial district of New
                Haven, Wilson, J.)
  H. Scott Williams, with whom was Edwin L. Doernb-
erger, for the appellant (plaintiffs).
  Philip T. Newbury, Jr., for the appellee (defendant).
                          Opinion

   SHELDON, J. The plaintiffs, Oliver Holmes and Han-
nah Sokol-Holmes, appeal from the summary judgment
rendered in favor of the defendant, Safeco Insurance
Company of America, on the plaintiffs’ claim for breach
of contract and breach of the implied covenant of good
faith and fair dealing in connection with the defendant’s
failure and refusal to pay their claim for coverage under
their homeowners’ insurance policy with the defendant
for losses due to ice damming on their property in
February of 2011. The court granted the defendant’s
motion for summary judgment on the ground that the
plaintiffs failed to commence an action within one year
of the reported date of loss, as required by the time
limitation provision of the subject homeowners’ insur-
ance policy. On appeal, the plaintiffs argue, as they did
before the trial court, that the one year time limitation
provision of their policy was superseded as a matter
of law by the eighteen month limitation provision of
Connecticut’s standard fire insurance policy, as set
forth in General Statutes (Rev. to 2011) § 38a-307,1
because the scope of coverage under their homeowners’
policy extended to losses caused by fire, which are
governed by that statute. For the following reasons, we
agree with the trial court that that claim must be
rejected in this case, which does not arise from or
concern a fire loss, and thus that the court’s judgment
for the defendant must be affirmed.2
   The trial court set forth the following relevant facts.
‘‘The plaintiffs are owners of [residential] property
located in New Haven. . . . The defendant is a New
Hampshire corporation with a principal place of busi-
ness located in Boston, Massachusetts. The plaintiffs
purchased a homeowners’ insurance policy from the
defendant that was effective from July 12, 2010 through
July 12, 2011, which insured their New Haven property.
The policy insured the residence and personal property
located at the residence, and provided replacement cost
coverage for damage to the dwelling up to a limit of
$685,000, and for damages to personal property up to
$479,850. Throughout December, 2010, and through
February, 2011, significant snow and ice storms
occurred throughout New Haven. During those storms,
heavy amounts of snow and ice caused damage to the
roofing and exterior walls of the property, resulting in
damage to the property and the contents within.
  ‘‘The plaintiffs notified the defendant of the damage
to the property on or about June 17, 2011, with a date
of loss of February 15, 2011. The defendant inspected
the property on June 26, 2011, and issued $9633.10 to
the plaintiffs following its determination of the loss that
was covered under the policy. On or about July 21, 2011,
the plaintiffs obtained an estimate from a contractor for
the cost to repair the damage to the home, which the
contractor determined to be $271,302.79. The plaintiffs
provided additional information, including the estimate,
to the defendant. On August 4, 2011, the defendant
responded to the estimate, and informed the plaintiffs
that it would send a field specialist and an engineer to
inspect and reevaluate the damage to the property. On
August 11, 2011, the field specialist and engineer pre-
pared separate investigations, and the engineer deter-
mined that the damage to the home was the result of
long-term wear and tear, and was not the result of the
weight of the snow and ice. On October 4, 2011, the
defendant denied the plaintiffs’ claim, indicating that
the loss was not covered.
   ‘‘[The plaintiffs commenced this action on August 15,
2012, by service of process on the defendant . . . . On
May 15, 2013, the plaintiffs filed a two count amended
complaint, which sounds in breach of contract and
breach of duty of good faith and fair dealing.] In the
complaint, the plaintiffs allege the following. The addi-
tional property damage that occurred as a result of the
storms was covered under the terms and conditions of
the policy, and the defendant owed the plaintiffs a duty
to provide coverage for accidental direct physical loss
caused by the snow and ice. The defendant refused,
neglected and/or failed to pay the full replacement costs
of the plaintiffs’ lost and damaged property, in breach
of its obligations pursuant to the terms of the policy.
Furthermore, [the plaintiffs allege that] by denying the
claim, the defendant has breached its duty of good faith
and fair dealing owed to the plaintiffs under the policy.’’
  On December 18, 2013, the defendant filed a motion
for summary judgment in which it asserted, inter alia,
that the plaintiffs’ action is time-barred because it was
not brought within one year of the date of loss as
required by their policy. The plaintiffs opposed the
defendant’s motion for summary judgment on the
ground that their action was not barred by the one-
year time limitation set forth in their insurance policy
because said policy affords coverage against the peril
of fire, and is thus a fire insurance policy that is gov-
erned by § 38a-307, which affords an insured eighteen
months to commence suit. The court heard oral argu-
ment on the defendant’s motion on December 22, 2014.
  By way of memorandum of decision dated April 16,
2015, the court granted the defendant’s motion for sum-
mary judgment on the ground that the plaintiffs’ action
was subject to the one year time limitation set forth in
their homeowners’ insurance policy and they had failed
to comply with that requirement. In so doing, the trial
court explained, inter alia: ‘‘The defendant . . . argues
that the plaintiffs’ action is time-barred because the
policy requires that suit be commenced within one year
of the date of loss, the loss here occurred on February
15, 2011, and the plaintiffs did not commence the action
until August 15, 2012. The defendant cites the ‘Suit
Against Us’ provision in the plaintiffs’ policy which
reads: ‘No action shall be brought against us unless
there has been compliance with the policy provisions
and the action is started within one year after the loss
or damage.’
   ‘‘The plaintiffs counter that their action was timely
filed because it was brought within the eighteen month
suit limitations period mandated by . . . § 38a-307, the
Standard Form Fire Policy Statute, as it existed at the
time the plaintiffs’ policy was in effect. Specifically, the
plaintiffs argue that the defendant must conform to
all provisions, stipulations, and conditions set forth in
General Statutes [Rev. to 2011] §§ 38a-307 and 38a-308.
   ‘‘The defendant argues in reply that the eighteen
month suit limitations period mandated in § 38a-307
applies to standard form fire insurance policies and the
plaintiffs’ policy is not a fire policy, but rather an ‘all-
risk policy’ that includes coverage for loss resulting
from various perils including fire. The defendant points
out that § 38a-308 (b) was amended [by No. 12-162, § 3,
of the 2012 Public Acts effective] July 1, 2012, to extend
the eighteen month suit limitations period mandated in
§ 38a-307 to other losses besides fire which is further
evidence that prior to July 1, 2012, § 38a-307 only
applied to fire insurance policies and not all-risk poli-
cies such as the plaintiffs’.’’
   With that as background, the court distilled the issue
before it to ‘‘whether the eighteen month suit limitations
period mandated in § 38a-307 applie[d] to the plaintiffs’
[insurance] policy in the present case.’’ The court con-
cluded that it did not. In so concluding, the court began
by reciting the statutory language at issue in this case,
and recognizing the interplay between §§ 38a-307 and
38a-308. The court reasoned, inter alia, that: ‘‘At the
time the plaintiffs’ policy was in effect, General Statutes
(Rev. to 2011) § 38a-308 provided in relevant part that:
‘No policy or contract of fire insurance shall be made,
issued or delivered by any insurer or any agent or repre-
sentative thereof, on any property in this state, unless
it conforms as to all provisions, stipulations,
agreements and conditions with the form of policy set
forth in section 38a-307. . . . Such policy shall be
clearly designated on the back of the form as ‘The Stan-
dard Fire Insurance Policy of the State of Connecticut’
. . . . [Section 38a-307] is the standard form for fire
insurance policies and the standard form mandates that
fire insurance policies conform to that section. ‘The
Connecticut legislature has enacted a standard form of
fire insurance, with which all fire insurance policies
issued in this state must conform. See General Statutes
§ 38a-308.’ Wasko v. Manella, 269 Conn. 527, 535, 849
A.2d 777 (2004). Section 38a-307 contains the suit limita-
tions provision, which provides that ‘[n]o suit or action
on this policy for the recovery of any claim shall be
sustainable in any court of law or equity unless all the
requirements of this policy shall have been complied
with, and unless commenced within eighteen months
next after the inception of the loss.’ In reviewing the
plaintiffs’ policy and comparing it to the standard form
fire insurance provision in § 38a-307, it is clear that the
policy does not resemble the standard form set forth
in § 38a-307. There is no dispute that the plaintiffs’ pol-
icy in the present case is an ‘all-risk’ homeowners’
policy.
  ‘‘Section 38a-307 provides in relevant part that ‘the
standard form of fire insurance policy of the state of
Connecticut . . . shall be as follows: In Consideration
of the Provisions and Stipulations Herein or Added
Hereto . . . this company . . . does insure [name of
insured] and legal representatives . . . against all
DIRECT LOSS BY FIRE, LIGHTNING AND BY
REMOVAL FROM PREMISES ENDANGERED BY THE
PERILS INSURED AGAINST IN THIS POLICY . . . .’
   ‘‘A review of the language contained in the standard
form fire insurance provisions in § 38a-307 and the
plaintiffs’ ‘all-risk’ policy clearly indicates that the plain-
tiffs’ policy is a comprehensive all-risk homeowner’s
policy that insures against losses and damages from
various perils, including the peril of fire. The standard
form fire insurance provisions contained in § 38a-307
insures ‘against all DIRECT LOSS BY FIRE . . . .’
   ‘‘In addition, ‘[g]enerally, ‘‘all-risk’’ policies cover all
causes of loss unless they are expressly excluded.’ [M.
Taylor et al., Connecticut Insurance Law (2d Ed. 2013)
§ 5-1, p. 142.] ‘[A]ll-risk policies . . . often contain
express written exclusions and implied exceptions that
have been developed by the courts over the years.’ . . .
Thus, ‘a policy of insurance insuring against ‘‘all-risks’’
is to be considered as creating a special type of insur-
ance extending to risks not usually contemplated, and
recovery will usually be allowed, at least for all losses
of a fortuitous nature, in the absence of fraud or other
intentional misconduct of the insured, unless the policy
contains a specific provision expressly excluding the
loss from coverage. . . . Named-peril policies on the
other hand, only insure against physical damage or loss
caused by specific perils listed in the policy. A prime
example of a named-peril policy is the standard fire
policy . . . .’ [M. Taylor et al., supra, § 5-1, p. 142].’’
(Citation omitted; emphasis in original.)
   The court also noted that: ‘‘General Statutes (Rev. to
2011) § 38a-308 (b) [provides]: ‘Any policy or contract
which includes, either on an unspecified basis as to
coverage or for an indivisible premium, coverage
against the peril of fire and substantial coverage against
other peril need not comply with the provisions of sub-
section (a) hereof, provided (1) such policy or contract
shall afford coverage, with respect to the peril of fire,
not less than the substantial equivalent of the coverage
afforded by said standard fire insurance policy, (2) the
provisions in relation to mortgagee interests and obliga-
tions in said standard fire insurance policy shall be
incorporated therein without change, (3) such policy
or contract is complete as to all of its terms without
reference to any other document and (4) the commis-
sioner is satisfied that such policy or contract complies
with the provisions hereof.’ ’’
   In applying § 38a-308 to this case, the court explained:
‘‘[U]pon review of the plaintiff’s policy . . . it is clear
that it is not a fire policy, but instead, it is a comprehen-
sive ‘all-risk’ homeowner’s policy that insures against
physical losses and damages to the insured’s home and
personal property from various perils, including the
peril of fire. In addition . . . the policy is complete
as to all of its terms without reference to any other
document and incorporates the substance of the provi-
sions of the standard form policy with respect to mort-
gagee interests and obligations.’’
   The court concluded that the plaintiffs’ homeowners’
insurance policy was not a standard fire insurance pol-
icy that was governed by § 38a-307, and thus that it
‘‘need not comply with the provisions thereof, including
the requirement of an eighteen month suit limitation
period . . . .’’ Accordingly, the court applied the one-
year time limitation contained in the plaintiffs’ insur-
ance policy, and concluded that the plaintiffs did not
satisfy that requirement and rendered summary judg-
ment in favor of the defendant. This appeal followed.
   On appeal, the plaintiffs challenge the summary judg-
ment rendered by the trial court. The plaintiffs do not
dispute that their policy required that suit be com-
menced within one year of the date of loss.3 They argue,
however, as they did before the trial court, that because
their policy insured against the peril of fire, it is a fire
insurance policy. On that basis, the plaintiffs claim that
§ 38a-307, the statute that prescribes the guidelines and
requirements for standard fire insurance policies, pro-
hibited the defendant from enforcing a suit limitations
period shorter than the eighteen months prescribed by
that statute. We are not persuaded.
  Our standard of review in an appeal from the granting
of a motion for summary judgment is plenary. ‘‘Sum-
mary judgment shall be rendered forthwith if the plead-
ings, affidavits and other proof submitted show that
there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter
of law. . . . The scope of our appellate review depends
upon the proper characterization of the rulings made
by the trial court. . . . When . . . the trial court
draws conclusions of law, our review is plenary and
we must decide whether its conclusions are legally and
logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Desrosiers v. Diageo North America, Inc., 314
Conn. 773, 781, 105 A.3d 103 (2014).
  The plaintiffs’ claim that their loss is not subject to the
one-year time limitation set forth in their homeowners’
insurance policy, but, rather is governed by the eighteen
month time limitation set forth in § 38a-307, presents
an issue of statutory interpretation over which our
review is also plenary. ‘‘The process of statutory inter-
pretation involves the determination of the meaning of
the statutory language as applied to the facts of the
case, including the question of whether the language
does so apply. . . .
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation.’’ (Internal quotation marks omitted.)
State v. Adams, 308 Conn. 263, 269–70, 63 A.3d 934
(2013).
   ‘‘As with all issues of statutory interpretation, we look
first to the language of the statute. . . . In construing a
statute, common sense must be used and courts must
assume that a reasonable and rational result was
intended. . . . Furthermore, [i]t is a basic tenet of stat-
utory construction that the legislature [does] not intend
to enact meaningless provisions. . . . [I]n construing
statutes, we presume that there is a purpose behind
every sentence, clause, or phrase used in an act and that
no part of a statute is superfluous.’’ (Internal quotation
marks omitted.) Doe v. West Hartford, 168 Conn. App.
354, 147 A.3d 1083, cert. granted on other grounds, 323
Conn. 936,         A.3d      (2016).
   Our plenary review of the record leads us to the
conclusion that the judgment of the trial court must be
affirmed. In its thorough and well reasoned opinion, the
court properly analyzed the application of our statutes
governing standard fire insurance policies to the plain-
tiffs’ homeowners’ insurance policy. The loss sustained
by the plaintiffs in this case was not caused by fire.
The insurance policy under which they claim coverage
is not a standard fire insurance policy; nor, by its form,
does it purport to be a standard fire insurance policy.
It is a homeowners’ insurance policy that provides cov-
erage for loss sustained by fire and several other perils.
The inclusion of coverage against the peril of fire in
the policy did not transform that policy, contrary to
the plaintiffs’ argument, into a standard fire insurance
policy. By the plaintiffs’ reasoning, if an insurance pol-
icy covers loss for fire, all provisions of that policy
are subject to the time limitation set forth in § 38a-
307 regardless of the cause of the loss. The plaintiffs’
argument is belied by the plain language of § 38a-307,
which clearly and unambiguously applied only to stan-
dard fire insurance policies. There was no language in
that statute that could be construed to pertain to any
and all policies that provide coverage against the peril
of fire. That statute, as it existed at the time of the
plaintiffs’ loss, was devoid of any mention of all-risk
policies. The trial court aptly recognized the distinction
between a standard policy and a general homeowners’
or all-risk policy that provides coverage for loss caused
by fire. That distinction was recognized in § 38a-308,
which differentiated between a standard fire insurance
policy and an all-risk policy that insures against the
peril of fire, in addition to other perils.
   On the basis of the foregoing, we agree with the
trial court’s well reasoned decision granting summary
judgment in favor of the defendant on the ground that
the plaintiffs’ action was subject to the provision of
their homeowners’ insurance policy that required them
to file suit within one year from the date of loss but
that they failed to do so.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The plaintiffs’ claim is based upon the versions of General Statutes
§§ 38a-307 and 38a-308 that were in effect as of the date of their loss in
February of 2011. Hereinafter, all references to §§ 38a-307 and 38a-308 are
to the 2011 revision of those statutes.
  2
    The trial court also rejected the plaintiffs’ claims of estoppel and waiver.
They have not challenged those rulings on appeal.
  3
    The ‘‘Suit Against Us’’ provision of the policy provided: ‘‘No action shall
be brought against us unless there has been compliance with the policy
provisions and the action is started within one year after the loss or damage.’’